IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-12-00061-CV

IESI TX CORPORATION,
                                                            Appellant
v.

HOGGETT DOZING SERVICES, LLC,
                                                            Appellee


                             From the 18th District Court
                              Somervell County, Texas
                               Trial Court No. C10002


                          MEMORANDUM OPINION


      IESI TX Corporation appealed a judgment rendered against it on November 17,

2011. It has now filed an agreed motion to dismiss its appeal stating that the parties

have reached a settlement.

      Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.1(a).


                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 21, 2012
[CV06]